85 F.3d 616
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Monroe Roosevelt PARKER, JR., Petitioner--Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 95-6583.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 21, 1995.Decided May 13, 1996.

Monroe Roosevelt Parker, Jr., Appellant Pro Se.  Clifford Carson Marshall, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for Appellee.
Before WILKINSON, Chief Judge and MURNAGHAN and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant, Rev. Monroe R. Parker, Jr., appeals the district court's denial of Parker's motion to reinstate a 28 U.S.C. § 2241 (1988) petition for habeas corpus.   The petition was dismissed without prejudice in 1993 after the district court, having had no contact with Parker for one year, failed in numerous attempts to locate him.   Eleven months later, Parker moved the district court to reinstate the petition.   Parker alleged that his mail had been interrupted at two institutions in which he had been confined during that time.   The motion to reinstate was referred to a magistrate judge, who recommended that the motion be denied.   The district court, after considering Parker's objections to the magistrate judge's recommendation, denied the motion and dismissed an independent Bivens* complaint which Parker had submitted.


2
We consider Parker's motion to be a motion for relief from judgment under Fed.R.Civ.P. 60(b).  In re Burnley, 988 F.2d 1, 2-3 (4th Cir.1992).   We review district court rulings on such motions for abuse of discretion.  Id. at 3.  We do not review the merits of the underlying order, only denial of the motion with respect to the grounds set forth in Rule 60(b).   Id. Having reviewed the record, we conclude that the district court did not abuse its discretion in denying the motion to reinstate.   In addition, we affirm the court's dismissal of the Bivens complaint, as venue does not lie in the Western District of North Carolina.  28 U.S.C. § 1406(a) (1988).


3
We affirm the order of the district court.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


*
 Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971)